Citation Nr: 9927902	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-20 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1956 to November 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for residuals of a right ankle injury.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.  In September 1997, the veteran and his 
spouse testified at a hearing before a hearing officer of the 
RO.  Thereafter, in June 1999, a videoconference hearing was 
conducted before the Board wherein the veteran and his spouse 
testified.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent evidence of record attributing a 
current right ankle disability to service or to an event or 
injury therein.


CONCLUSION OF LAW

The claim for entitlement to service connection for residuals 
of an ankle injury is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with respect to 
the veteran's claim of entitlement to service connection for 
residuals of a right ankle injury is whether he has submitted 
a well-grounded claims.  38 U.S.C.A. § 5107(a) (West 1991).  
A person who submits a claim for benefits administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a).  Edenfield v. Brown, 8 Vet.App. 384, 388  
(1995).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1131 (West 1991).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).

Arthritis may be presumed to have been incurred in service if 
it is manifested to a degree of 10 percent or more within one 
year after separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3. 307, 3.309 
(1998).

In his testimony at the hearing before the RO in September 
1997, the veteran stated that he had injured his right ankle 
during boot camp in December 1956, when he was trying to 
throw a person down in a piggyback exercise.  He indicated 
that he heard something snap and that he decided to simply 
tighten his boot and stay out of everybody's way, rather than 
go to sick call as it was believed he would have been 
required to repeat boot camp.  He testified that subsequent 
to service, he first sought medical treatment for the right 
ankle in the mid 1970 when he was diagnosed with 
osteoarthritis.  

He further testified that in August 1996, he was treated by 
different physician who discovered an old fracture of the 
right ankle.  The veteran attributed the old fracture to 
service, as he had never had any industrial or home accidents 
to the right ankle.  The veteran noted that in April 1997, he 
had his ankle fused.  The veteran's spouse corroborated that 
testimony of the veteran with regard to the post-service 
treatment of the veteran's right ankle.

The veteran and his spouse also testified at a hearing before 
the Board by videoconference in June 1999.  At that time the 
veteran and his spouse provided testimony similar to that 
given at the RO.  He indicated that he had injured his right 
ankle during boot camp.  He stated that he heard something 
snap and crack.  He related that he opted to tighten his boot 
rather than go to sick call, as he believed he would have 
been required to repeat boot camp.  He stated that his right 
foot was so swollen he could not remove his boot.  He 
indicated that his symptoms were active for approximately 
three weeks.  He indicated that subsequent to service, he 
first sought medical treatment for the right ankle in the mid 
1970 when he was diagnosed with osteoarthritis.  

Thereafter, he testified that in August 1996, he was treated 
by different physician who discovered an old fracture of the 
right ankle.  The veteran attributed the old fracture to 
service as he had never had any industrial or home accidents 
to the right ankle.  The veteran's spouse corroborated that 
testimony of the veteran with regard to the post-service 
treatment of the veteran's right ankle.  She also indicated 
that the veteran's medical records from the private physician 
who treated him in the 1970s were not likely recoverable.

The Board notes that the veteran's service medical records 
are unavailable, and apparently destroyed in a fire at the 
National Personnel Records Center in 1973.  The Board 
recognizes that there is a heightened obligation to assist a 
claimant in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  

Notwithstanding the unavailability of the veteran's service 
medical records, the Board notes that during his June 1999 
hearing, the veteran testified that he had never sought 
treatment for the ankle injury during service.

Subsequent to service, a private outpatient treatment record 
dated in October 1983 reveals that the veteran reported pain 
in the ankles for the past few months, especially with 
squatting.  He indicated that he had played basketball in 
high school and had recurrent injuries of his ankles.  An 
examination revealed that both ankles were large but not with 
synovial thickening or fluid. It appeared to be bony 
enlargement.  X-rays of the ankles showed degenerative 
changes.  The assessment was degenerative arthritis.

A VA outpatient treatment record dated in April 1989 shows 
that the veteran was having a lot of difficulty with his 
ankles, hands, neck, etc.  He stated that he did a lot of 
work in the yard, and this stiffness came on afterwards.  
Examination of the area of complaint included the ankle and 
MCP joints, but there was no redness, heat or swelling found.  
The assessment was arthralgia.

Private medical record dated in August 1996 shows that the 
veteran reported right ankle pain and that it was "turning 
under."  He indicated that he had been having medial-sided 
ankle pain for a number of years but he admitted to worsening 
of the pain recently.  He denied pain over the more plantar 
aspect of the medial hindfoot and had no lateral pain.  The 
medical history reflected that the veteran sustained an 
injury in high school to the ankle wherein he was told he had 
a sprain.  

He also reported while working in the Army Corps of Engineers 
several years later, he was involved in some training and 
sustained a more severe injury to his ankle wherein it became 
swollen and bruised, but he laced his boots and continued to 
participate in drills with eventual resolution of the injury.  
He reported that he had done well over the years except for 
some occasional pain.  He reported that the pain had been 
more persistent now and the deformity was getting worse.  

X-rays revealed excessive talar tilt into varus on the right 
side with advanced degenerative changes medially, 
superolaterally, and a large bony excrescence at the distal 
aspect of the fibula which impinged onto the lateral wall of 
the talus.  Early degenerative changes were seen in the 
subtalar joint and talonavicular joint and suspected at the 
calcaneal cuboid joint.  

The impression was right foot varus secondary to advanced 
degenerative joint disease, right ankle, with early 
degenerative joint disease subtalar, talonavicular and 
calcaneal cuboid joints, significant atrophy of the calf, 
rule out atrophy of disuse or neuromuscular disease, and 
early degenerative joint disease of the left ankle.

In an addendum to the aforestated medical examination report 
dated in November 1996, the private physician indicated that 
the veteran's spouse had contacted him to clarify that the 
reference to the Army Corp of Engineers was incorrect and 
that the injury to the veteran's ankle was sustained during 
Army boot camp.  The physician also noted that review of the 
X-rays taken in August 1996 shows that the degenerative 
changes were consistent with the possibility of a fracture 
having occurred at the time the veteran sustained this injury 
in Army boot camp.

Private outpatient treatment records dated in 1996 and 1997 
show that the veteran underwent fusion surgery of the right 
ankle in April 1997.  The operative report shows that the 
veteran had a preoperative diagnosis of degenerative joint 
disease of the right ankle.  He underwent arthrodesis of the 
right ankle with right iliac crest autogenous bone graft.  
The records indicate that the veteran followed up with 
regular post-operative evaluations, which show improvement in 
the ankle during the course of rehabilitation.

A VA radiological report of the right ankle dated in December 
1996 shows variable degrees of degenerative joint disease 
affecting the talotibiale, talo-fibular and inferior tibial-
fibular articulations with varus deformity of foot at the 
ankle requiring clinical assessment of the stability of 
supporting ligaments of the ankle.  

A letter from the veteran's private treating physician dated 
in June 1999 shows that the physician was unable to establish 
the etiology beyond any reasonable doubt regarding the right 
ankle.  He referred to previous statements regarding the 
arthritis that has developed and a possible relationship to a 
previous injury.

A VA radiology report of the right ankle dated in June 1999 
shows an impressions of status post interval ankle fusion 
since December 1996 study; suspect previous bimalleolar 
fractures, previous fracture-related ossicle versus 
heterotopic ossification inferior to the fibular process less 
prominent on current study, with no evidence to suggest 
fractures involving the talus or calcaneus; and talonavicular 
and subtalar posterior facet degenerative joint disease.

To summarize, the statements and testimony by the veteran and 
his spouse are considered to be competent evidence when 
describing a symptom of a disability or disease or an 
incident which occurred during service.  However, a lay 
person is not competent to make a medical diagnosis, or to 
relate a given medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard there are no service medical records to 
reflect complaints pertaining to an ankle injury or disease 
during service.  However as previously indicated, the veteran 
has stated that he did not seek treatment during service for 
the injury to his right ankle.  The first clinical evidence 
of record of an ankle disorder was the July 1983 private 
medical report.  This is more than more than 25 years 
following service.  The veteran has indicated that x-rays of 
the right ankle were taken in the 1970s and showed the 
presence of arthritis.  However, this is still many years 
after service.

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
relates the current disability of the right ankle to the 
veteran's military service.  Although the veteran's private 
physician indicated that based upon the history as reported 
by the veteran, the present degenerative joint disease could 
be related to service, he could not establish more than a 
possibility, and that possibility would be based on the 
history as provided by the veteran more than 37 years after 
service. 

Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between a disease and service is "non- 
evidence"); Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992) (to be well grounded, "a claim 'need not be 
conclusive,' . . . but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits."); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

Additionally, the veteran also provided a history of injuries 
to the ankle, to include while playing sports during high 
school, prior to service.  Accordingly, the Board finds that 
the claim for entitlement to service connection for residuals 
of a right ankle injury is not well grounded and must be 
denied.  See Caluza, supra.

The Board further finds that the veteran has been 
appropriately informed of the basis for the denial of the 
claim, and, therefore, of the type of evidence needed to 
establish a well-grounded claim.  The procedural requirements 
of 38 U.S.C.A. § 5103(a) (West 1991) have been satisfied.

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  

The Board concludes that the veteran has not been prejudiced 
by the decision herein.  The veteran was denied by the RO.  
The Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.


ORDER

Entitlement to service connection for residuals of a right 
ankle injury is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

